Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/11/2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Abstract and Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 02/12/2021.   
Applicant’s amendments to the Claims have overcome most of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/12/2021; the 112(b) rejection of claim 2 remains.   
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first valve and the second valve of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites "wherein the valve is disposed at the distal end of the sample reservoir" which is unclear. Since claim 1 recites the valve is "disposed between the distal end of the sample reservoir and the sensing portion", it is unclear how the valve is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 6, 11, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (US 20090110605 A1, hereinafter “Kido”) in view of in view of Chou et al. (US 20110023581 A1, hereinafter “Chou”).
Regarding claim 1, Kido teaches a cartridge (Fig. 2; abstract) for handling and sensing a sample fluid, the cartridge comprising: 
a sensor (44, “detection portion”) having a sensing surface (paragraph [0066], “streptavidin…is bound to the detection portion 44”); 
a sample port (42, “sample loading portion”) for introducing the sample fluid into the cartridge (paragraph [0037] teaches sample loading portion 42 is constructed in such a manner that a sample is loadable, which is interpreted as a “port”); 
a fluid flow path (interpreted as the path from element 42 to element 44 in Fig. 2) from the sample port (42) to the sensor (44) for carrying the sample fluid introduced into the sample port across the sensing surface (paragraph [0064]), the fluid flow path comprising: a sample reservoir (interpreted as the area between sample loading portion 44 and valve 49, which includes elements 33 and 43 in Fig. 2) defining a proximal portion of the fluid flow path and defining an inner surface (area between sample loading portion 44 and valve 49 defines a proximal portion of the fluid flow path and defines an inner surface, since elements 33 and 43 are structures with inner surfaces), the sample reservoir having a proximal end connected to the sample port (Fig. 2 shows channel 33 fluidly connected to element 42), a proximal region adjacent the proximal end (proximal region is interpreted as the area between element 42 and 
a sensing portion (interpreted as the area of detection portion 44 in Fig. 2) downstream of the sample reservoir and extending across the sensing surface (paragraph [0066], “streptavidin…is bound to the detection portion 44”), 
a valve (Fig. 2, element 49) disposed between the distal end of the sample reservoir and the sensing portion; 
a first fluid reservoir (58a, “probe reservoir”); 
a first fluid channel (channel including portion from element 58a to detection portion 44 and valve 49) having a proximal end connected to the first fluid reservoir and a distal end connected to the distal region of the sample reservoir via the valve (distal end of channel 58 is connected to element 49), wherein the first fluid channel is in fluid communication with the sensing surface (channel 58 is connected to detection portion 44); 
a second fluid port (36, “communication hole”) for introducing a second fluid into the cartridge (paragraph [0034] teaches communication hole 36 allows for feeding of a driving liquid); and 
a second fluid channel (interpreted as the fluidic channel between communication hole 36 and channel 33) having a proximal end connected to the second fluid port (proximal end interpreted as a region between elements 52c and 36 of Fig. 2, which are fluidly connected) and a distal end connected to the proximal region of the sample reservoir (distal end interpreted as 
While Kido teaches the first fluid reservoir (58a, “probe reservoir”), Kido fails to teach the first fluid reservoir is a first fluid port for introducing a first fluid into the cartridge.
Furthermore, Kido fails to teach the cartridge comprising a bulk acoustic wave (BAW) resonator having a sensing surface, and the sensing portion extending across the sensing surface of the resonator wherein the sensing surface of the resonator defines at least a portion of a surface of the sensing portion.
Chou teaches a gas collection and analysis system (abstract) comprising an embodiment (Fig. 19) comprising a sensor (“gas analysis system”) comprising a BAW resonator (paragraph [0066]), a sample port (1902), a fluid flow path (1), a sample reservoir (region between TV1 and TV2), a first fluid port (1904), a first fluid channel (1904), a second fluid port (1916), second fluid channel (1914), and a valve (TV2) disposed between the distal end of the sample reservoir and a sensing portion (considered the “gas analysis system”). 
Since Kido teaches the use of a loading portion for loading of elements from outside the chip body, i.e. a fluid port, (paragraph [0037]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido’s first fluid reservoir to be a first fluid port capable of introducing a first fluid into the cartridge. It would have been obvious to choose a fluid port structure from a finite number of identified, predictable solutions for ways to load elements into a microchip, i.e. it would have been 
Since Kido a detection portion for a microfluidic cartridge and Chou teaches the use of MEMS sensors, such as a BAW resonator, in a microfluidic cartridge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido to incorporate the teachings of Chou to provide the sensor as a BAW resonator that has a sensing surface wherein the sensing portion extends across the sensing surface of the resonator and the sensing surface of the resonator defines at least a portion of the surface of the sensing portion. The combination of the prior art elements of the BAW resonator used as the detection portion for the cartridge would have yielded predictable results of successfully detecting chemicals within a sample. It would have been obvious to choose a BAW resonator from a finite number of identified, predictable solutions for sensor types, i.e., it would have been obvious to try the specific structure of the BAW resonator to improve the sensing capability of the cartridge. 
Regarding claim 2, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido further teaches wherein the valve (Fig. 2, element 49) is disposed at the distal end of the sample reservoir (Fig. 2).
Regarding claim 6, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido in view Chou fail to teach wherein the volume of the sample reservoir is from about 1 μL to about 20 μL.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido in view of Chou to further incorporate the teachings of Chou to provide the volume of the same reservoir is from about 1 μL to 20 μL. Doing so would utilize a common reservoir or channel volume as taught by Chou for proper functioning of the overall cartridge and microfluidic channels. 
Regarding claim 11, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido further teaches wherein the first fluid port and the second fluid port comprise a first valve (Fig. 2, element 58d) and a second valve (52d), respectively.
Regarding claim 15, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido further teaches wherein the first and second fluid channels are microfluidic channels (abstract teaches a microchemical chip, which one of ordinary skill in the art would appreciate would have the first and second fluid channels as microfluidic channels).
Regarding claim 16, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido further teaches wherein the sensing portion of the fluid flow path is a microfluidic channel (abstract and paragraph [0066] teaches a microchemical chip, which has a detection portion 44 along the flow path between valves 49 and 50 in Fig. 2, which one of ordinary skill would have appreciated would be a microfluidic channel).
Regarding claim 18, Kido teaches a method of sample handling and sensing using a cartridge (Fig. 2), the cartridge comprising: 
for introducing a sample fluid into the cartridge (paragraph [0037] teaches sample loading portion 42 is constructed in such a manner that a sample is loadable, which is interpreted as a “port”), the sample port being connected to a sample reservoir (interpreted as the area between sample loading portion 44 and valve 49, which includes elements 33 and 43 in Fig. 2) having a proximal end (interpreted as the location near element 42), a proximal region (proximal region is interpreted as the area between element 42 and 43 in Fig. 2) adjacent the proximal end, and a distal end opposite of the proximal end (interpreted as the location near element 49 in Fig. 2); 
a sensor platform (44, “detection portion”) and
a fluid flow path (interpreted as the path from element 42 to element 44 in Fig. 2) comprising a sensing region (interpreted as the area of detection portion 44) extending across a sensing surface (paragraph [0066], “streptavidin…is bound to the detection portion 44”); and 
a fluid valve (Fig. 2, element 49)  between the distal end of the sample reservoir and the sensing region (Fig. 2), 
a first fluid reservoir (58a, “probe reservoir”) the first fluid reservoir being connected to a first fluid channel (channel including a portion from element 58a to detection portion 44 and valve 49), the first fluid channel being connected to the sample reservoir in the distal region via the fluid valve (distal end of channel 58 is connected to element 49), and the first fluid channel being in fluid communication with the sensing surface (channel 58 is connected to detection portion 44); 
a second fluid port (36, “communication hole”) for introducing a second fluid into the cartridge (paragraph [0034] teaches communication hole 36 allows for feeding of a driving 
wherein the first fluid and the second fluid are the same or different and do not comprise a sample (first fluid is “probe DNA” of element 58a; second fluid is “driving liquid”).
Kido teaches the method comprising applying a sample the sample fluid to the sample port (paragraph [0037], “sample is loaded from the outside of the chip body 31 through the sample loading portion 42”); injecting a second volume of the second fluid through the second fluid port to drive the sample fluid into the sensing region of the fluid flow path (paragraph [0034] teaches smooth feeding of the driving liquid into communication hole 36; Step ST32 and paragraph [0064] teaches the driving liquid drives the DNA sample into detection portion 44); and then injecting a first volume of the first fluid through the first fluid port to cause the first fluid to flow across the sensing surface (paragraph [0065] teaches probe DNA is fed to the detection portion 44); 
While Kido teaches the first fluid reservoir (58a, “probe reservoir”), Kido fails to teach the first fluid reservoir is a first fluid port for introducing a first fluid into the cartridge.
Furthermore, Kido fails to teach the sensor platform comprising a bulk acoustic wave (BAW) resonator and the fluid flow path comprising a sensing region extending across a sensing surface of the BAW resonator.
Furthermore, Kido fails to teach the specific order wherein the method comprises: injecting a first volume of the first fluid through the first fluid port to cause the first fluid to flow and then injecting a second volume of the second fluid through the second fluid port to drive the sample fluid into the sensing region of the fluid flow path.
Chou teaches a gas collection and analysis system (abstract) comprising an embodiment (Fig. 19) comprising a sensor (“gas analysis system”) comprising a BAW resonator (paragraph [0066]), a sample port (1902), a fluid flow path (1), a sample reservoir (region between TV1 and TV2), a first fluid port (1904), a first fluid channel (1904), a second fluid port (1916), second fluid channel (1914), and a valve (TV2) disposed between the distal end of the sample reservoir and a sensing portion (considered the “gas analysis system”). 
Since Kido teaches the use of a loading portion for loading of elements from outside the chip body, i.e. a fluid port, (paragraph [0037]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido’s first fluid reservoir to be a first fluid port capable of introducing a first fluid into the cartridge.  It would have been obvious to choose a fluid port structure from a finite number of identified, predictable solutions for ways to load elements into a microchip, i.e. it would have been obvious to try the fluid reservoir, the fluid port, or both type of structures that would have a reasonable expectation of successfully providing a first fluid into the cartridge. Furthermore, providing the first fluid reservoir as a first fluid port would allow for loading of any variety of fluids from outside the cartridge at any time, thus improving the versatility of the cartridge.
Since Kido teaches a detecting portion for a microfluidic cartridge and Chou teaches the use of MEMS sensors, such as a BAW resonator, in a microfluidic cartridge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido to incorporate the teachings of Chou the sensor platform 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido’s method to provide injecting a first volume of the first fluid through the first fluid port to cause the first fluid to flow across the sensing surface before injecting a second volume of the second fluid through the second fluid port to drive the sample fluid into the sensing region of the fluid flow path. Since Kido’s method focuses on introducing both the DNA sample and the probe DNA into the detection portion (paragraphs [0064]-[0065]), it would have been obvious to one of ordinary skill in the art to try (i.e. obvious to try either introducing the DNA sample first or introducing the probe DNA first into the detection portion) introducing the probe DNA into the detection portion before the sample is introduced, which would have a reasonable expectation of still allowing both the DNA sample and probe DNA to combine. 
Regarding claim 19, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido in view of Chou fails to explicitly teach wherein the first fluid (paragraph [0046], “probe DNA”) comprises a buffer.

Regarding claim 20, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido in view of Chou fails to explicitly teach the second volume of fluid (Kido, paragraph [0034], “driving liquid”) comprises a buffer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second fluid to comprise a buffer. Doing so would utilize well-known concepts of buffers in fluids that would have a reasonable expectation of successfully allowing fluids to be driven through the cartridge while maintaining the pH of the solution at optimum levels for analysis. 

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kido in view of Chou as applied to claim 1 above, and further in view of Klarsen et al. (US 20120196280 A1, hereinafter “Klarsen”).
Regarding claim 3, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido in view of Chou fail to teach wherein the valve comprises a hydrophobic valve.
Klarsen teaches a microfabricated device for metering an analyte (abstract; Fig. 5) comprising a sample inlet (10), fluid flow path (path from inlet 10 to reaction chamber 15), first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido in view of Chou to incorporate the teachings of Klarsen to provide the valve as a hydrophobic valve. Doing so would use the known concept hydrophobic valves in microfluidic devices that would have a reasonable expectation for successfully preventing fluid to pass until a certain pressure is exceeded as taught by Klarsen, thus enhancing the separation and fluid handling of a sample for analysis.
Regarding claim 4, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido in view of Chou fail to teach wherein the valve comprises a hydrophobic coating of the fluid flow path.
Klarsen teaches valves (Fig. 5, elements 24, 25, 26, and 14) comprise a hydrophobic coating of the fluid flow path (paragraphs [0080] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido in view of Chou to incorporate the teachings of Klarsen to provide the valve comprising a hydrophobic coating of the fluid flow path. Doing so would use the known concept of hydrophobic valves in microfluidic devices that would have a reasonable expectation for successfully preventing fluid to pass until a certain pressure is exceeded as taught by Klarsen, thus enhancing the separation and fluid handling of a sample for analysis.
Regarding claim 7, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido in view of Chou fail to teach wherein the sample reservoir volume is defined by walls having a hydrophilic surface.
Klarsen teaches a sample reservoir (Fig. 5, element 13, “metering channel”) wherein the sample reservoir volume is defined by walls having a hydrophilic surface (paragraphs [0065]-[0067]) from a coating. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido in view of Chou to incorporate the teachings of Klarsen to provide the sample reservoir volume defined by walls having a hydrophilic surface. Doing so would use well-known methods of hydrophilic channels for microfluidic devices that would enhance fluid handling of a sample for analysis. 
Regarding claim 8, modified Kido teach all of the elements of the current invention as stated above. Klarsen further teaches wherein the walls comprise a hydrophilic coating (paragraph [0067]).

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kido in view of Chou as applied to claim 1 above, and further in view of Kopf-Sill et al. (US 6858185 B1, hereinafter “Kopf-Sill”).
Regarding claim 5, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido in view of Chou fail to teach wherein the sensor comprises a second BAW resonator having a sensing surface, wherein the sensing surface of the second resonator defines at least a portion of the surface of the sensing portion of the flow path.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kido in view of Chou to provide the sensor comprising a second BAW resonator having a sensing surface, wherein the sensing surface of the second resonator defines at least a portion of the surface of the sensing portion of the flow path. Doing so would utilize the well-known concept of incorporating multiple detection or sensing components with a sensor within the same channel that would have reasonable expectation for successfully detecting multiple desired components within a single sample, which would improve efficiency and save costs.
Regarding claim 9, Kido in view of Chou teach all of the elements of the current invention as stated above. While Kido teaches the sample port is constructed to couple with an external source (paragraph [0037]), Kido in view of Chou fail to teach wherein the first fluid port and the second fluid port are constructed to couple with an external pump.
Kopf-Sill teaches the microfluidic device comprises a first fluid port (Fig. 3, element 318) and a second fluid port (Fig. 3, element 316) wherein the first fluid port and the second fluid port are constructed to couple with an external pump (column 17, lines 54-65 teaches external pumps can be fitted to the inlets of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido in view of Chou to incorporate the teachings of Kopf-Sill to provide the first fluid port and the second fluid port are constructed to 
Regarding claim 10, Kido in view of Chou teach all of the elements of the current invention as stated above. While Kido teaches the sample port is constructed to couple with an external source (paragraph [0037]), Kido in view of Chou fail to teach wherein the first fluid port and the second fluid port are constructed to couple with an external fluid reservoir.
Kopf-Sill teaches the microfluidic device comprises a first fluid port (Fig. 3, element 318) and a second fluid port (Fig. 3, element 316) wherein the first fluid port and the second fluid port are constructed to couple with an external fluid reservoir (column 16, lines 4-35 teaches the fluid ports may be connected to external source materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido in view of Chou to incorporate the teachings of Kopf-Sill to provide the first fluid port and the second fluid port are constructed to couple with an external fluid reservoir. Doing so would utilize well-known constructions of microfluidic devices that would have a reasonable expectation of introduction of specific fluids from an external source for improved control of the cartridge.

Claims 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kido in view of Chou as applied to claim 1 above, and further in view of Stuelpnagel et al. (US 20020051971 A1, hereinafter “Stuelpnagel”). 
Regarding claim 12, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido in view of Chou fail to teach wherein the fluid flow path comprises a mixing region downstream of the sample reservoir.
Stuelpnagel teaches microfluidic devices for the detection of a target analyte in a sample (abstract). Stuelpnagel teaches the microfluidic devices include a mixing region within channels (paragraphs [0029] and [0171]) comprising protrusions that narrow the inside diameter of the channels to cause mixing (paragraph [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido in view of Chou to incorporate the teachings of Stuelpnagel to provide a mixing region downstream of the sample reservoir comprising protrusions that narrow the inside diameter of the channels. Doing so would utilize well-known concepts for microfluidic mixing to enhance the mixing of fluids with protrusions within the sample reservoir to improve sample analysis.
Regarding claim 13, modified Kido teaches all of the elements of the current invention as stated above. Stuelpnagel teaches wherein the mixing region comprises one or more static features constructed to induce mixing in the fluid flow path (paragraph [0171] teaches there may be protrusions on the side of the channel to cause mixing).
Regarding claim 14, modified Kido teaches all of the elements of the current invention as stated above. Stuelpnagel teaches wherein the one or more static features comprise a protrusion narrowing an inside diameter of the fluid flow path (paragraph [0171] teaches there may be protrusions on the side of the channel to cause mixing).
Regarding claim 17, Kido in view of Chou teach all of the elements of the current invention as stated above. Kido in view of Chou fail to teach wherein the sample port comprises a closure.
Stuelpnagel teaches the microfluidic devices include sealing ports that allow the introduction of fluids, with subsequent closure of the port to avoid the loss of the sample (paragraph [0169]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido to provide the sample port comprising a closure. Doing so would utilize well-known concepts of microfluidic inlet closures that would have a reasonable expectation for successfully preventing loss of a sample fluid and ensuring not external contaminants enter the fluidic system.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 05/11/2021, with respect to the 35 U.S.C. 112(a) rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of 02/12/2021 has been withdrawn. 
Applicant’s arguments, see pages 11-17, filed 05/11/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kido et al. (US 20090110605 A1) in view of in view of Chou et al. (US 20110023581 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798